Citation Nr: 1104467	
Decision Date: 02/03/11    Archive Date: 02/14/11	

DOCKET NO.  05-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, 
claimed as resulting from herbicide exposure. 

3.  Entitlement to service connection for basal cell carcinoma, 
claimed as the result of herbicide exposure. 

4.  Entitlement to service connection for a bilateral arm 
disorder, claimed as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to diabetes mellitus. 

6.  Entitlement to service connection for eye disabilities, 
secondary to diabetes mellitus. 

7.  Entitlement to service connection for hypertension, secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  

Review of the evidence of record reveals that by rating decision 
dated in March 2010, service connection for tinnitus was granted.  
A 10 percent disability rating was assigned, effective March 16, 
2004.  Also, service connection for a bilateral hearing loss 
disability was granted.  A noncompensable evaluation was 
assigned, effective the same date.  

The case was previously before the Board of Veterans' Appeals 
(Board) in December 2008.  At that time it was noted that the 
adjudication of cases potentially affected by the decision of 
Haas v. Nicholson, 20 Vet. App. 257 (2006), was stayed.  
Accordingly, the adjudication of the claims with regard to 
service connection for diabetes mellitus, basal cell carcinoma, a 
bilateral disorder, a bilateral foot disorder, a vision disorder, 
and hypertension were all stayed.  However, in May 2008, the 
Federal Circuit held the interpretation by VA of the phrase 
"served in the Republic of Vietnam," which required the physical 
presence of the Veteran within the land borders of Vietnam during 
his or her military service, was a permissible interpretation of 
38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  
The United States Supreme Court declined to review the case and 
the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) is now final.  

For reasons which will be set forth below, the issues listed on 
the title page are REMANDED to the RO by way of Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran should further action be required.  


REMAND

Despite efforts by VA in its previous December 2008 Remand, there 
remains insufficient evidence of record with which to determine 
whether or not the Veteran spent time in Vietnam, and, if so, how 
much, and exactly what were the nature of his duties there.  The 
Board notes there is evidence of record showing a copy of 
information provided a Congressman in February 1970 that the 
Veteran at that time was a member of Mortar Battery, 2nd 
Battalion, 12th Marines, which was presently attached to 
Battalion Landing Team 1\9.  That team had been "afloat for the 
past three months as a part of Special Landing Force Bravo."  The 
communication was involved with difficulties members of the 
organization were experiencing with mail.  No reference was made 
to the activities of the landing team.  Attempts have been made 
by the RO to obtain further information with regard to the each 
year of the Veteran's military service.  An attempt to determine 
the date the Veteran joined the Mortar Battery of the 
2nd Battalion, 12th Marines, resulted in receipt of a copy of the 
command chronology for that unit for the month of July 1969 and 
one covering that time frame from October 1, to November 7, 1969.  
The latter time frame referred primarily to activities in 
Okinawa, Japan, with no mention being made of Vietnam.

The Veteran reported during psychiatric examination by VA in 
January 2010 that his primary stressor occurred sometime between 
June and October 1969 while in I Corps in Vietnam.  He stated he 
was a cannoneer and fired "daily at the enemy during battle.  He 
was sent out to the battlefield after the battle and was part of 
a 3rd Medic detail picking up bodies and body parts of US 
servicemen.  He reports on these occasions he would see the 
remains of children killed in the battle."  

Additional information of record includes a copy of what is an 
undated newspaper article indicating that the Veteran has spent 
two months in "Dang Ha, Vietnam with 3rd Marine Division before 
his arrival in Okinawa on October 1."  

The issues with regard to service connection for diabetes and 
disabilities secondary to diabetes are all inextricably 
intertwined and are all dependent on whether there is 
confirmation that the Veteran actually set foot in Vietnam during 
his active service with the Marines.  

In view of the foregoing, the case is REMANDED for the following:  

1.  The Veteran should be provided an 
opportunity to provide specific names, 
dates, and places of specific events that 
took place in Vietnam.  With regard to 
these events, he should be asked to provide 
any information in his possession that 
shows that he was in Vietnam at any time 
during his active service.  With regard to 
the copy of a newspaper article that he 
submitted in 2010, he should be asked to 
provide the date of the article and the 
name of the newspaper.  He should be asked 
to provide information as to whether there 
are any individuals with whom he might have 
communicated during his time with the 2nd 
Battalion of the 12th Marines in 1969 that 
might reflect that he was on shore.

2.  VA should then contact the Marine Corps 
Historical Center (MCHC) at the Marine 
Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, 
Virginia Zip Code 22134-5107.  That 
facility should be provided with the name 
of the Veteran's unit, the time period in 
which the stressor or events occurred, a 
concise description of the event or events, 
and should be asked to help verify the 
Veteran's alleged inservice stressors.  Of 
particular interest is any information with 
regard to the activities of the 2nd 
Battalion of the 12th Marines, particularly 
the Mortar Battery and Special Landing 
Force Bravo in July and August 1969.  Any 
information and a command chronology with 
regard to the activities of the 2nd 
Battalion of the 12th Marines in July and 
August 1969 should be requested.  

3.  Also, VA should contact the National 
Personnel Records Center in an attempt to 
make one more effort to obtain any service 
personnel records pertaining to the 
Veteran, particularly in 1969.  All efforts 
to obtain these records should be 
documented in the claims file.  If records 
are not available, the source should so 
indicate.  Failures to respond or negative 
replies for any requests should be noted in 
writing and also associated with the claims 
file.  

4.  If the development requested above 
leads to a grant of service connection for 
PTSD, VA should make arrangements for the 
Veteran to be accorded examinations, by 
appropriate specialists, to determine 
whether he has basal cell carcinoma, a 
bilateral arm disorder, a bilateral foot 
disability, vision difficulties, and/or 
hypertension related to diabetes mellitus.  
All indicated tests or studies deemed 
necessary for an accurate assessment should 
be done.  The claims file, this REMAND, and 
any additional treatment reports or 
records, must be made available to the 
examiners for review of the pertinent 
evidence in connection with the 
examinations, and reports should so 
indicate.  Each examiner should express an 
opinion as to whether the Veteran has any 
of the claimed disabilities, and, if so, 
whether it is at least as likely as not 
that any of the disabilities are more 
likely than not related to the Veteran's 
diabetes mellitus.  Each examiner should 
outline the rationale and discuss the 
medical principles involved for any opinion 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.  

5.  After completion of the above, VA 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  They should then be afforded 
an opportunity to respond before the case 
is returned to the Board for appellate 
review.  

The purposes of this REMAND are to provide due process of law and 
to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, he 
is advised that failure to cooperate by not providing any more 
specific information with regard to his activities in Vietnam and 
his failure to cooperate by reporting for any scheduled 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



